             Case 2:18-cr-00422-SMB Document 617 Filed 05/28/19 Page 1 of 2



 1
     Joy Bertrand, Esq.
 2   PO Box 2734
     Scottsdale, Arizona 85252-2734
 3   Telephone: 602-374-5321
     Fax: 480-361-4694
 4   joyous@mailbag.com
     www.joybertrandlaw.com
 5   Arizona State Bar No. 024181

 6   ATTORNEY FOR: DEFENDANT

 7                      IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ARIZONA
 8

 9   United States,
10
           Plaintiff,                               Case No. CR-18-422-SMB

11
           v.                                           NOTICE OF JOINDER
12

13
     Joye Vaught,
           Defendant.
14

15

16
           PLEASE TAKE NOTICE THAT the Defendant, Joye Vaught, through her
17

18   attorney, Joy Bertrand, hereby joins the Defendants’ Motion to Dismiss
19
     Indictment (ECF Doc. 561). In doing so, she adopts the facts and legal
20

21   arguments presented in this Motion. Ms. Vaught hereby asks this Court to
22
     dismiss the Indictment in this matter.
23

24
           RESPECTFULLY SUBMITTED this 28th day of May, 2018.

25
                                              s/Joy Bertrand
26                                            Joy Bertrand
                                              Attorney for Defendant
27

28

29




                                               Page 1
            Case 2:18-cr-00422-SMB Document 617 Filed 05/28/19 Page 2 of 2



 1                             CERTIFICATE OF SERVICE
 2
           On May 28, 2019, I, Joy Bertrand, attorney for the Defendant, filed the
 3

 4   foregoing with the Arizona District Court’s electronic filing system. Based on
 5
     my training and experience with electronic filing in the federal courts, it is my
 6

 7   understanding that a copy of this pleading will be electronically served upon
 8
     opposing counsel and co-defendants’ counsel, upon its submission to the Court.
 9

10
           Respectfully submitted this 28th day of May, 2019.

11

12
                                            s/Joy Bertrand
13
                                            Joy Bertrand
14                                          Attorney for Defendant
15

16

17

18

19

20

21

22

23

24

25

26

27

28

29




                                             Page 2
